Citation Nr: 1727386	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-05 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1998.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Veteran submitted a Substantive Appeal (VA Form 9) and requested a Board hearing.  However, in November 2015, the Veteran withdrew the request.  


FINDINGS OF FACT

The service-connected bilateral hearing loss has been shown to be no worse than Level IV hearing acuity for the right ear and Level II hearing acuity for the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.383, 4.1, 4.3, 4.7, 4.85, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In May 2009, the RO sent the Veteran a letter that notified the Veteran of the information and evidence needed to substantiate his claim.  As such, VA has satisfied its duty to notify the Veteran.

VA has also fulfilled its duty to assist in obtaining lay statements, VA treatment records, identified and relevant private treatment records, and a Board hearing transcript.  The Veteran was afforded VA audiological examinations in June 2009 and October 2011.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with the Veteran's right ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Neither the Veteran nor his representative identified any deficiencies in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II.  Increased Rating Claim

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Examinations for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  38 C.F.R. § 4.85.  The results are then charted on Table VI or Table VIa, in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Audiologists must describe the effects on occupational functioning and daily activities so that it can be determined if an extra-schedular evaluation may be assigned.  Unlike the rating schedule for hearing loss, the extra-schedular provisions do not rely exclusively on objective test results to determine if referral is warranted.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Ratings of hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz  (Hz).  To rate the degree of disability for service-connected hearing loss, the rating schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85(h), Table VI.  

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Special provisions apply in instances of exceptional hearing loss.  See 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral.  

38 C.F.R. § 4.86(a).  Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

In March 1999, the Veteran was awarded service-connected for bilateral hearing loss.  The Veteran was assigned a non-compensable rating effective October 1, 1998.  In January 2009, the RO received the Veteran's current claim for an increased rating.

In June 2009, the Veteran underwent a VA auditory examination.  The audiologist performed an in-person examination.  Puretone threshold levels in decibels were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
60
65
65
LEFT
40
50
60
60
65







The average puretone threshold findings at 1000, 2000, 3000, and 4000 Hertz (HZ) for the right ear was 61 and 59 for the left ear.  Speech recognition scores based on the Maryland CNC Test were 96 percent in the right ear and 100 percent in the left ear.  During the examination, the Veteran's reported that, with or without hearing aids, he had difficulty hearing conversations at home and at work.  The audiologist concluded that the Veteran had moderate to severe sensorineural hearing loss in both ears.  

In July and August 2009, the Veteran's wife and the Veteran, submitted lay statements stating that his hearing loss had drastically impacted his quality of life.  The Veteran stated that he was unable to hear conversations around him especially if there was other background noise.  

In October 2011, the Veteran was afforded another VA examination.  The audiologist reviewed the Veteran's claims file and conducted an in-person examination.  Puretone threshold levels in decibels were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
40
50
50
55
LEFT
30
35
50
50
55







The average puretone threshold findings at 1000, 2000, 3000, and 4000 Hz for the right ear was 49 and 48 for the left.  Speech recognition scores based on the Maryland CNC Test were 100 percent in the right ear and 96 percent in the left ear.  During the examination, the Veteran's reported that, at work, he had difficulty following conversations in meetings.  The examiner concluded that the Veteran had sensorineural hearing loss in both ears in the frequency range of 500-4000 HZ and in 6000 Hz or higher. 


In February 2013, the Veteran submitted a January 2013 private audiological examination.  Puretone threshold levels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
55
65
60
65
LEFT
50
60
65
70
65







The average puretone threshold findings at 1000, 2000, 3000, and 4000 Hz for the right ear was 61 and 65 for the left ear.  Speech recognition scores were 88 percent in both ears.  However, the audiologist did not indicate whether speech recognition testing was done using Maryland CNC testing; therefore, the speech recognition scores are not valid for VA rating purposes.  See 38 C.F.R. §§ 3.385, 4.85(a) (2014).

The Board notes that the June 2009 VA audiological examination test results for the right ear met the numerical criteria for a rating based on exceptional patterns of hearing.  In this regard, he has a threshold of 55 decibels or more at the indicated frequencies at each of the above-cited examinations.  Accordingly, the Veteran's service-connected hearing loss disability will be rated by both the usual and alternate methods for those test results.  38 C.F.R. §§ 4.85, 4.86(a) (2016).

Based on application of the reported findings to Table VI, when applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the June 2009 VA audiometric evaluation reveals Level II hearing acuity in both ears.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  As noted above, the June 2009 right ear puretone thresholds recorded in the VA examination reflect exceptional hearing impairment, and thus 38 C.F.R. § 4.86(a) is for application.  Thus, based on application of the reported findings to Table VIA, the Veteran has a Level IV hearing acuity in the right ear.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code.

Based on application of the reported findings to Table VI, when applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluations, the October 2011 VA audiometric evaluation reveals Level I hearing acuity in both ears.  Application of these findings to Table VII also corresponds to a noncompensable rating.  

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that an initial compensable rating for bilateral hearing loss is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.


ORDER

A compensable disability rating for bilateral hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


